ORDER

PER CURIAM.
AND NOW, this 17th day of November, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 17, 2004, the Petition for Reinstatement is granted. We further direct Office of Disciplinary Counsel to consider any future non-payment of tax liability as a ground for discipline.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.